ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Hoosier Industrial Supply, Inc.              )       ASBCA No. 59230
                                             )
Under Contract No. SPM5A2-l l-M-0145         )

APPEARANCE FOR THE APPELLANT:                        Michael Norris, Esq.
                                                      Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kristin K. Bray, Esq.
                                                     Gale B. Furman, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 September 2014



                                                 ~MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59230, Appeal of Hoosier Industrial
Supply, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals